DETAILED ACTION
This Office action is in response to the application filed on April 28, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 28, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were filed on April 28, 2020.  These drawings are accepted by the Examiner.

Claim Objections
Claims 1, 4 and 16 are objected to because of the following informalities: 

Regarding to claim 1, it appears that “an input terminal coupled to the input terminal of the first gate driver; and an output terminal coupled to the output terminal of the first gate driver” in lines 20-22, should be “an input terminal coupled to the input terminal of the second gate driver; and an output terminal coupled to the output terminal of the second gate driver”.

Regarding to claim 4, it appears that “a second input terminal coupled to a voltage source” in line 7, should be “a second input terminal coupled to the voltage source”.

Regarding to claim 16, it appears that “and a high-side transistor control node” in line 13, should be “and the high-side transistor control node”.  

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 9-20 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding to claim 9, it is not clear what is meant by “generate a signal having a first drive strength to switch the high-side switching transistor based on current flowing through the low-side switching transistor being less than a threshold current; and generate a signal having a second drive strength to switch the high-side switching transistor based on current flowing through the low-side switching transistor being greater than the threshold current, wherein the first drive strength is greater than the second drive strength” because it is not clear what the drive strength of the first and second gate drivers is. In view of compact prosecution, the Examiner will interpret the claim limitation as “generate a signal to switch the high-side switching transistor based on current flowing through the low-side switching transistor being less than a threshold current; and generate a signal to switch the high-side switching transistor based on current flowing through the low-side switching transistor being greater than the threshold current”. Claims 10-15 depend directly or indirectly from a rejected claim and are, therefore, also rejected under 35 USC 112, second paragraph for the reasons set above.

Regarding to claim 12, it is not clear what is meant by “generate the signal having the first drive strength to switch the high-side switching transistor based on current flowing through the high-side switching transistor being less than a second threshold current; and generate the signal having the second drive strength to switch the high-side switching transistor based on current flowing through the high-side switching transistor being greater than the second threshold current”, because it is not clear what the drive strength of the first and second gate drivers is. In view of compact prosecution, the Examiner will interpret the claim limitation as “generate the signal to switch the high-side switching transistor based on current flowing through the high-side switching transistor being less than a second threshold current; and generate the signal to switch the high-side switching transistor based on current flowing through the high-side switching transistor being greater than the second threshold current”. 


Regarding to claim 15, it is not clear what is meant by “a first gate driver configured to generate the signal having the second drive strength; and a second gate driver configured to operate in conjunction with the first gate driver to generate the signal having the first drive strength”, because it is not clear what the drive strength of the first and second gate drivers is. In view of compact prosecution, the Examiner will interpret the claim limitation as “a first gate driver configured to generate the signal to switch the high-side switching transistor based on current flowing through the low-side switching transistor being greater than the threshold current; and a second gate driver configured to operate in conjunction with the first gate driver to generate the signal to switch the high-side switching transistor”. 

Regarding to claim 16, it is not clear what is meant by “provide a first drive strength to the high-side transistor control node based on the first current exceeding a first threshold or the second current exceeding a second threshold; and provide a second drive strength to the high-side transistor control node based on the first current not exceeding the first threshold and the second current not exceeding the second threshold”, because it is not clear what the provide a first signal to the high-side transistor control node based on the first current exceeding a first threshold or the second current exceeding a second threshold; and provide a second signal to the high-side transistor control node based on the first current not exceeding the first threshold and the second current not exceeding the second threshold”. Claims 17-20 depend directly or indirectly from a rejected claim and are, therefore, also rejected under 35 USC 112, second paragraph for the reasons set above.


Regarding to claim 20, it is not clear what is meant by “a first gate driver configured to generate the signal having the second drive strength; and a second gate driver configured to operate in conjunction with the first gate driver to generate the signal having the first drive strength”, because it is not clear what the drive strength of the first and second gate drivers is. In view of compact prosecution, the Examiner will interpret the claim limitation as “a first gate driver configured to generate the signal to switch the high-side switching transistor based on current flowing through the low-side switching transistor being greater than the threshold current; and a second gate driver configured to operate in conjunction with the first gate driver to generate the signal to switch the high-side switching transistor”. 

Examiner’s Note
Examiner cites particular columns or paragraphs, and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9-12, 15-17 and 20 (as best understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LI et al. (U.S. Pub. No. 2019/0252968 A1).

In re claim 1, LI discloses (Fig. 6) a switch-mode power supply circuit (600), comprising: 
a low-side switching transistor (644) including: 
a first terminal (drain terminal); and 
a second terminal (source terminal); 
a high-side switching transistor (640) including a control terminal (gate terminal of 640); 
a low-side current sensing circuit (694) including: 
a first input terminal coupled to the first terminal of the low-side switching transistor (upper terminal of current sensing circuit 694 is coupled to the drain terminal of transistor 644); 
a second input terminal coupled to the second terminal of the low-side switching transistor (lower terminal of current sensing circuit 694 is coupled to the source terminal of transistor 644); and 
an output terminal (output terminal of the current sensing circuit 694); and 
a gate driver circuit (comprising gate drivers 630 and 634) including: 
a first gate driver (630) including: 
an input terminal (input terminal of gate driver 630); 
an enable terminal coupled to the output terminal of the low-side current sensing circuit (input terminal of logic circuit 620); and 
an output terminal coupled to the control terminal of the high-side switching transistor (output terminal of the gate driver 630 is coupled to the gate terminal of transistor 640); and 
a second gate driver(634) including: 
an input terminal coupled to the input terminal of the first gate driver (terminal coupled to the input of 634); and 


In re claim 2, LI discloses (Fig. 6) wherein: 
the high-side switching transistor (640) includes: 
a first terminal (source terminal); and 
a second terminal (drain terminal); and 
the switch-mode power supply (600) further includes: 
a high-side current sensing circuit (690) including: 
a first input terminal coupled to the first terminal of the high-side switching transistor (upper terminal of the current sensing circuit 690 is coupled to the source terminal of the transistor 640); 
a second input terminal coupled to the second terminal of the high- side switching transistor (lower terminal of the current sensing circuit 690 is coupled to the drain terminal of the transistor 640); and 
an output terminal (output terminal of the current sensing circuit 690) coupled to the enable terminal of the first gate driver (630).

In re claim 3, LI discloses a logical disjunction circuit (comprising circuit elements 698, 696 and 622) including: 

a second input terminal coupled to the output terminal of the low-side current sensing circuit (input terminal of 698 is coupled to the output terminal of the current sensing circuit 694); and 
an output terminal coupled to the enable terminal of the first gate driver (output terminal of 622).

In re claim 9, LI discloses (Fig. 6) a switch-mode power supply circuit (600), comprising: 
a low-side switching transistor (644); 
a high-side switching transistor (640); 
a low-side current sensing circuit (694) coupled to the low-side switching transistor (644) and configured to sense a current flowing through the low-side switching transistor (Para. 0071); and 
a gate driver circuit (comprising gate drivers 630, 634) coupled to the low-side current sensing circuit and the high- side switching transistor (gate driver 634 is coupled to transistor 644 and gate driver 630 is coupled to transistor 640), and configured to: 
generate a signal having a first drive strength to switch the high-side switching transistor based on current flowing through the low-side switching transistor being less than a threshold current (Para. 0066-0080); and 


In re claim 10, LI discloses (Fig. 6) a high-side current sensing circuit (690) coupled to the high-side switching transistor (600) and configured to sense a current flowing through the high-side switching transistor (Para. 0071).

In re claim 11, LI discloses a logical disjunction circuit (comprising circuit elements 696, 698, 622) configured to combine an output signal of the low-side current sensing circuit (694) and an output signal of the high-side current sensing circuit (690) to generate a signal (623) that controls the gate driver circuit (Para. 0066-0080).

In re claim 12, LI discloses (Fig. 6) wherein: 
the threshold current is a first threshold current (Para. 0066-0080); and 
the gate driver circuit (comprising gate drivers 630, 634) is configured to: 
generate the signal having the first drive strength to switch the high-side switching transistor based on current flowing through the high-side switching transistor being less than a second threshold current (Para. 0066-0080); and 


In re claim 15, LI discloses wherein the gate driver circuit (comprising gate drivers 630, 634) comprises: 
a first gate driver (630) configured to generate the signal having the second drive strength (Para. 0066-0080); and 
a second gate driver (634) configured to operate in conjunction with the first gate driver to generate the signal having the first drive strength (Para. 0066-0080).

In re claim 16, LI discloses (Fig. 6) a power supply throttling circuit (600), comprising: 
a voltage node (VIN); 
a switching node (SW); 
a reference node (ground node); 
a high-side transistor control node (node coupled gate driver 630 and gate of transistor 640); 
a low-side current sensing circuit (694) coupled to the switching node and the reference node and configured to sense a first current flowing from the switching node to the reference node (Para. 0071); 

a gate driver circuit (comprising gate drivers 630, 634) coupled to the low-side current sensing circuit, the high-side current sensing circuit (gate driver 634 is coupled to current sensing circuit 694 and gate driver 630 is coupled to current sensing circuit 690), and a high-side transistor control node (node coupled gate driver 630 and gate of transistor 640), and configured to: 
provide a first drive strength to the high-side transistor control node based on the first current exceeding a first threshold or the second current exceeding a second threshold (Para. 0066-0080); and 
provide a second drive strength to the high-side transistor control node based on the first current not exceeding the first threshold and the second current not exceeding the second threshold (Para. 0066-0080).

In re claim 17, LI discloses wherein the second threshold is higher than the first threshold (Para. 0066-0080).

In re claim 20, LI discloses (Fig. 6) wherein the gate driver circuit (comprising gate drivers 630, 634) comprises: 
a first gate driver (630) configured to generate the first drive strength (Para. 0066-0080); and 
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 and 6 (as best understood) are rejected under 35 U.S.C. 103 as being unpatentable over LI et al. (U.S. Pub. No. 2019/0252968 A1) in view of Xu (U.S. Pub. No. 2016/0322900 A1).

In re claim 4, LI discloses (Fig. 6) the high-side current sensing circuit (690).
LI fails to disclose wherein the high-side current sensing circuit comprises: a voltage source; and a comparator circuit including: a first input terminal coupled to the second terminal of the high-side switching transistor; a second input terminal coupled to a voltage source; and an output terminal coupled to the enable terminal of the first gate driver.
Xu teaches (Fig. 5) a converter circuit (200A), wherein the current sensing circuit comprises: a voltage source (202A); and a comparator circuit (203A) including: a first input terminal coupled to the second terminal of the switching transistor (positive input terminal of comparator 203A is coupled to lower side terminal of M1); a second input terminal coupled to a voltage source (negative input terminal of comparator 203A is coupled to voltage source 202A); and an output terminal coupled to the enable terminal of the gate driver (output terminal of comparator 203A is coupled to 204A).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the current sensing circuit of LI to include a voltage source; and a comparator circuit including: a first input terminal coupled to the second terminal of the switching transistor; a second input terminal coupled to a voltage source; and an output terminal coupled to the enable terminal of the gate driver, as disclosed in Xu to 

In re claim 6, LI discloses (Fig. 6) the high-side current sensing circuit (694).
LI fails to disclose wherein the low-side current sensing circuit comprises: a voltage source; and a comparator circuit including: a first input terminal coupled to the second terminal of the low-side switching transistor; a second input terminal coupled to the voltage source; and an output terminal coupled to the enable terminal of the first gate driver.
Xu teaches (Fig. 5) a converter circuit (200A), wherein the current sensing circuit comprises: a voltage source (202A); and a comparator circuit (203A) including: a first input terminal coupled to the second terminal of the switching transistor (positive input terminal of comparator 203A is coupled to lower side terminal of M1); a second input terminal coupled to a voltage source (negative input terminal of comparator 203A is coupled to voltage source 202A); and an output terminal coupled to the enable terminal of the gate driver (output terminal of comparator 203A is coupled to 204A).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the current sensing circuit of LI to include a voltage source; and a comparator circuit including: a first input terminal coupled to the second terminal of the switching transistor; a second input terminal coupled to a voltage source; and an output terminal coupled to the enable terminal of the gate driver, as disclosed in Xu to counteract the inherent delay of the comparator regardless of the applications and variations on the temperature, inductance or output voltage (Para. 0005).

Claim 8 (as best understood) is rejected under 35 U.S.C. 103 as being unpatentable over LI et al. (U.S. Pub. No. 2019/0252968 A1) in view of Bogus et al. (U.S. Pat. No. 10, 895, 601 B2).

In re claim 8, LI fails to disclose a level shifter circuit including: an input terminal coupled to the output terminal of the low-side current sensing circuit; and an output terminal coupled to the enable terminal of the first gate driver.
Bogus teaches (Fig. 1) a converter circuit (100), comprising a level shifter circuit (106) including: an input terminal coupled to the output terminal of the current sensing circuit (input terminal of the level shifter circuit 106 is coupled to the output of the current sensing circuit 128 through the control logic circuit 104); and an output terminal coupled to the enable terminal of the first gate driver (upper output terminal of the level shifter circuit 106 is coupled to the enable terminal of the high side driver 108).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of LI to include a level shifter circuit, as disclosed in Bogus to reduce power-supply related noise injection (Col. 4, lines 7-19).

Allowable Subject Matter
Claims 5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 

Regarding to claim 5, the prior art of record fails to disclose or suggest “wherein the voltage source comprises: a first terminal coupled to the first terminal of the high-side switching transistor; and a second terminal coupled to the second input terminal of the comparator circuit.” in combination with all other claim limitations. 

Regarding to claim 7, the prior art of record fails to disclose or suggest “wherein the voltage source comprises: a first terminal coupled to the first terminal of the low-side switching transistor; and a second terminal coupled to the second input terminal of the comparator circuit” in combination with all other claim limitations.

Claims 13-14 and 18-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 

Regarding to claim 13, the prior art of record fails to disclose or suggest “a voltage source configured to add an offset voltage to a voltage at the first terminal of the high-side switching transistor” in combination with all other claim limitations.

Regarding to claim 14, the prior art of record fails to disclose or suggest “a voltage source configured to add an offset voltage at a voltage at the first terminal of the low-side switching transistor” in combination with all other claim limitations.

Regarding to claim 18, the prior art of record fails to disclose or suggest “***a voltage source including: a first terminal coupled to the voltage node” in combination with all other claim limitations.

Regarding to claim 19, the prior art of record fails to disclose or suggest “a voltage source including: a first terminal coupled to the switching node” in combination with all other claim limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL O. DE LEON DOMENECH whose telephone number is (571)270-0517.  The examiner can normally be reached on 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFAEL O DE LEON DOMENECH/Primary Examiner, Art Unit 2838